                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

THEOTIS GOODWIN HILDEBRAND
ADC #102685                                                                      PLAINTIFF

v.                            Case No. 1:19-cv-00015 KGB-JTR

G. HOLLAD, Mail Room Clerk,
Grimes Unit, ADC; WENDY KELLY,
Director, Arkansas Department of Correction;
and EARL, Warden, Grimes Unit, ADC                                            DEFENDANTS


                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Theotis Goodwin Hildebrand’s complaint and amended complaint are dismissed without

prejudice (Dkt. Nos. 2, 5). The Court denies the relief requested.

       It is so adjudged this 11th day of February, 2020.


                                                            _______________________________
                                                            Kristine G. Baker
                                                            United States District Judge
